Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on August 5th, 2022.  Claims 1 to 11 are pending and examined below.

Response to Arguments
Applicant’s arguments with respect to the §112(b) have been fully considered and are persuasive.  The rejections have been withdrawn.
Applicant's arguments regarding the §101 rejections have been fully considered but they are not persuasive.  “Presenting” the route amounts to mere post-solution displaying and is therefore a form of insignificant extra-solution activity.  This does not change the analysis and does not introduce any additional significant elements.  The rejections stand.
Applicant’s arguments with respect to the rejection(s) of the claims under §102 and §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rakshit, which directly teaches the notion of using vehicle sensor measurements in this context.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the mental process of route adaptation based on pollution measurements. This judicial exception is not integrated into a practical application because the claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all additional elements amount to insignificant extra-solution activity like data gathering.
	The examiner offers the following analysis based on MPEP 2106 to justify these conclusions.  The examiner will first consider the independent claim (claim 1) and then discuss how the dependent claims (2 to 10) do not change the analysis.
Step 1: Is the claim to a process, machine or composition of matter?
Yes, claim 1 is a process (method) claim and claim 11 is a machine.
Step 2A: Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea?
Step 2A, prong one: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes.  The claim recites an abstract idea, specifically the mental process of route adaptation based on pollution measurements.  This process involves evaluation (“analyzing the detection result…”) and judgment (“performing route adaptation…”).  See MPEP 2106.04(a).
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The practical application is navigation.  The additional element is “detecting at least one environmental property…”.  The additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity.  As such, there are no significant additional elements involved that could integrate the judicial exception into a practical application.  Independent claim 1 does not explicitly recite a computer and therefore the claim, as written, covers an embodiment wherein the method of claim 1 could be performed entirely mentally.  Claim 2 recites a data processing device that receives the results of the analysis but this occurs after the analysis step and is, therefore, insignificant extra-solution activity.  See MPEP 2106.05(g).    The additional element of “presenting the route adaptation …” amounts to mere post-solution displaying, which is a form of insignificant extra-solution activity as well.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No.  As discussed above, the additional elements amount to insignificant extra-solution activity and do not amount to significantly more than the judicial exception itself.  With regard to Claim 1, there simply are no “additional (technological) elements” to analyze to determine if they amount to significantly more than the judicial exception.  See MPEP 2106.05(I).  
This analysis does not change for the dependent claims.
Claims 2 and 7 to 9 introduce analyzing the result on a remote server.  Server computers are routine, conventional, and well-understood computer elements and as such do not amount to significantly more than the judicial exception.
Claim 3 specifies further than the environmental property is air quality, noise quality, or pollution concentration.  This limitation further limits the claims but does not add any additional elements, so the above analysis does not change.
Claim 4 specifies that the route adaptation is performed automatically.  This limitation further limits the claims but does not add any additional elements, so the above analysis does not change.
Claim 5 specifies that the analysis occurs on two alternative routes.  This limitation further limits the claims but does not add any additional elements, so the above analysis does not change.
Claim 6 specifies that the route adaptation minimizes the pollution.  This limitation further limits the claims but does not add any additional elements, so the above analysis does not change.
Claim 10 specifies that route adaptation only occurs when pollution exceeds a specified threshold.  This limitation further limits the claims but does not add any additional elements, so the above analysis does not change.
In conclusion, claims 1 to 11 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 to 5, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scofield (US 20170076509 A1), hereinafter known as Scofield 2017, in view of Rakshit (US 20130080053 A1), hereinafter known as Rakshit.
Regarding claim 1, Scofield 2017 teaches a method for transportation vehicle navigation using a navigation system of a transportation vehicle for ascertaining at least one route and navigating based on this ascertained route based on a location of the transportation vehicle (Scofield 2017, ¶[0034], “FIG. 3 presents a first example embodiment of the techniques presented herein, illustrated as an example method 300 of informing a user 108 of a vehicle 104 regarding an environmental impact 206 of vehicle transit on an area 102.”), the method comprising
detecting at least one environmental property, wherein the environmental property comprising measurement of at least one emission of the transportation vehicle, so that a detection result is determined (Scofield 2017, ¶[0002], “Within the field of computing, many scenarios involve an evaluation of an environmental impact of vehicle transit on an environment, such as the pollution and/or health impacts caused on a residential neighborhood by a recurring volume of vehicle transit. Such evaluation is often performed by measuring the consequences of such vehicle transit, e.g., measurements of levels of contaminants in the air and water of the environment, or measurements of the health of the residents of the neighborhood. The evaluation of the environmental effects may be generated for the environment and reported to the public, including the residents of the environment, the individuals operating and/or occupying such vehicles in transit through the environment, and/or a transit service that is responsible for managing transit to reduce the environmental impact on the area.”; Scofield 2017, ¶[0005], “As a first example of the techniques presented herein, a device may receive, from a vehicle device of a vehicle, a identifying a location of the vehicle within the area and at least one driving metric of the vehicle. The device may evaluate the at least one driving metric of the vehicle to assess an environmental impact of the vehicle on the area, and notify the user about the environmental impact of the vehicle transit of the vehicle on the area.”; Scofield 2017, ¶[0020], “FIG. 1 is an illustration of an example scenario 100 featuring techniques for assessing an environmental impact of vehicle transit of various vehicles 104 on a set of areas 102 within a region. In this example scenario 100, a road is provided adjacent to a set of areas 102 of a region such as a city, and users 108 operate or occupy vehicles 104 during vehicle transit through such areas 102 according to a driving metric 106, such as an average speed; braking or acceleration rates; and the use of a broadcast radio that creates loud noise in the area 102. The users 108 and/or vehicles 104 may be equipped with a vehicle device 122, such as a navigation system of the vehicle 104 and/or a mobile device such as a phone, that is capable of monitoring the driving metrics 106 of the user 108. The various types of vehicle transit and driving metrics 106 may have an environmental impact on the areas 102. Such environmental impacts 110 may include pollution 112, such as leakage of chemicals such as fuel and oil, particulate exhaust such as smog, consumption of vehicle components such as tires, heat, noise pollution, and light pollution.”; and Scofield 2017, ¶[0050], “As a second variation of this second aspect, the determination of an environmental impact 206 of vehicle transit of a vehicle 104 on an area 106 may be informed by a variety of sources of information. As a first such example, an environmental impact database 408 (e.g., the Comprehensive Modal Emission Model (CMEM) database) may enable a correlation of the details of a vehicle report 202 with an environmental impact 206 on an area 106. Other sources of information include, e.g., historic pollution surveys; current environmental sensor data, such as smog detectors; area data providing information about the area 106 of the vehicle transit, such as population numbers and density, wildlife population, land uses, infrastructure such as sewage and irrigation drainage, and current levels of pollution; and maps and/or forecasts of weather and water patterns, which may influence the concentration and/or distribution of pollution through an area 102. A transit service 116 may utilize such information while evaluating the environmental impact 206 of vehicle transit on an area 102; e.g., if respective locations within the area 104 are described by an environmental parameter, the environmental impact 206 may be evaluated by comparing the driving metrics of the vehicle transit of the vehicle 104 (e.g., exhaust composition) with the environmental parameter of the location of the vehicle 104 (e.g., the ability of weather patterns to concentrate and/or disperse such exhaust in an area 102) to determine the environmental impact 206 of the vehicle transit on the area 102.”);
analyzing the detection result, so that an analysis result is determined (Scofield 2017, ¶[0005], “The device may evaluate the at least one driving metric of the vehicle to assess an environmental impact of the vehicle on the area, and notify the user about the environmental impact of the vehicle transit of the vehicle on the area.”); and
performing route adaptation of the ascertained route during the navigation based on the analysis result (Scofield 2017, abstract, “A notification of environmental impact may be transmitted back to the vehicle device, which may present the environmental impact to the user, and/or may adjust an autonomous operation of the vehicle, such as a speed or route of the vehicle, in view of the environmental impact.”; Scofield 2017, ¶[0005], “The device may evaluate the at least one driving metric of the vehicle to assess an environmental impact of the vehicle on the area, and notify the user about the environmental impact of the vehicle transit of the vehicle on the area.”; and Scofield 2017, ¶[0031], “As a first such example, the techniques provided herein may inform users 108 of the relationship between their choices and actions (e.g., their choice of vehicles 104 and routes, and their driving metrics 106) and the environmental impact 206 on specific areas 102 of the environment. Such direct and personalized information may be much more persuasive to the user 108 than generalized information about the environmental impact 206 of all vehicle transit on a general region. Additionally, the techniques presented herein enable the assessment 118 of such environment 206 to be not only personalized, i.e., specific to the user 108 and the user's driving metric 106, and also targeted, i.e., demonstrating the environmental impact 206 on a specific area 102, but also timely; e.g., the automated transmission of a vehicle report 202 to a transit service 116, and the prompt return of the per-vehicle assessment 204 to the vehicle device 122 for presentation to the user 108, may enable a real-time assessment and reporting of the user's environmental impact 206. Such real-time reporting to the user 108 may prompt the user 108 to make different choices, such as reducing speed or taking a different route, as compared with a retrospective environmental impact report 120 explaining the environmental impact 206 of such actions over the past year.”).
Scofield 2017 does not teach at least one sensor of the transportation vehicle but Rakshit does.  (Rakshit, ¶[0003], "There are well known options in the art for collecting environmental pollution data by means of air pollution detection devices, such as sensors.  Pollution sensors may be located in static locations, or allowed to roam on an entity. For example, a plurality of air pollution detecting devices may be selectively installed in vehicles, motorbikes, bicycles, or users' portable paraphernalia, such as a helmet worn by a motorbike rider. Air pollution information of various geographic locations over a vast area is obtainable while the vehicles or the users keep moving around.")
It would have been obvious to a person having ordinary skill in the art to combine the method of Scofield 2017 with the vehicle sensor of Rakshit, because these sensors would provide the most up-to-date and accurate information about current local emissions.
Claim 11 is substantially similar to claim 1 and is rejected via substantially the same arguments as used for claim 1.
Regarding claim 2, Scofield 2017 in view of Rakshit discloses the method of claim 1, wherein
the analysis of the detection result is at least partially performed by a data processing device outside the transportation vehicle, and the detection result and/or an intermediate result of a preliminary analysis of the detection result is wirelessly transmitted to the data processing device (Scofield 2017, ¶[0006], “As a second example of the techniques presented herein, a server (such as a server of a transit service) may utilize a system that informs a user about an environmental impact of vehicle transit in an area. The server may comprise a vehicle report receiver that receives, from a vehicle device of a vehicle, a vehicle report identifying a location of the vehicle within the area and at least one driving metric of the vehicle. The system may comprise an environmental impact evaluator that evaluates the at least one driving metric of the vehicle to assess an environmental impact of the vehicle on the area; and an environmental impact notifier that notifies the user about the environmental impact of the vehicle transit of the vehicle on the area.”; and Scofield 2017, ¶[0069], “Device 1002 may also include communication connection(s) 1016 that allows device 1002 to communicate with other devices. Communication connection(s) 1016 may include, but is not limited to, a modem, a Network Interface Card (NIC), an integrated network interface, a radio frequency transmitter/receiver, an infrared port, a USB connection, or other interfaces for connecting computing device 1002 to other computing devices. Communication connection(s) 1016 may include a wired connection or a wireless connection. Communication connection(s) 1016 may transmit and/or receive communication media.”).
Regarding claim 3, Scofield 2017 in view of Rakshit discloses the method of claim 1, wherein
the at least one environmental property is specific for an air quality and/or noise quality and/or a particulate matter emission in the environment of the transportation vehicle (Scofield 2017, abstract, “The environmental impact of vehicle transit through an area is often evaluated through indirect and/or aggregate metrics, such as visibility and/or health effects from smog, or the contamination of air or water quality.”; and Scofield 2017, ¶[0020], “The various types of vehicle transit and driving metrics 106 may have an environmental impact on the areas 102. Such environmental impacts 110 may include pollution 112, such as leakage of chemicals such as fuel and oil, particulate exhaust such as smog, consumption of vehicle components such as tires, heat, noise pollution, and light pollution. Such environmental impacts 110 may also include other factors, such as a safety risk, loss of property value, or reduced quality of life.”).
Regarding claim 4, Scofield 2017 in view of Rakshit discloses the method of claim 1 wherein
the route adaptation is automatically performed regularly by the navigation system during the travel of the transportation vehicle (Scofield 2017, ¶[0060], “As a fourth such example, the vehicle transit may involve a route of the vehicle 104 to a destination. A route adjuster may identify an alternate route to the destination that reduces the environmental impact 206 of the vehicle 104 on the area 102, and may recommend the alternative route to the user 108. For example, in the example scenario 800 of FIG. 8, the vehicle device 122 detects that an area 102 ahead of the vehicle 104 on the road exhibits a high concentration of pollution, and may advise the user 108 to take a detour in order to avoid exacerbating the pollution of the area 102, and/or to avoid exposing the user 108 to the pollution. As a second such example, respective locations within the area 102 may be associated with an environmental sensitivity to vehicle transit, and an alternate route may be identified through locations within the area 102 that together exhibit a lower environmental sensitivity to vehicle transit than the locations of the current route (e.g., routing around a wildlife reserve that is susceptible to pollution).”).
Regarding claim 5, Scofield 2017 in view of Rakshit discloses the method of claim 1 wherein the analysis comprises a comparison of at least two alternative partial routes wherein the comparison is performed based on an item of pollution information about a pollution of these partial routes with the at least one emission (Scofield 2017, ¶[0060], “As a fourth such example, the vehicle transit may involve a route of the vehicle 104 to a destination. A route adjuster may identify an alternate route to the destination that reduces the environmental impact 206 of the vehicle 104 on the area 102, and may recommend the alternative route to the user 108. For example, in the example scenario 800 of FIG. 8, the vehicle device 122 detects that an area 102 ahead of the vehicle 104 on the road exhibits a high concentration of pollution, and may advise the user 108 to take a detour in order to avoid exacerbating the pollution of the area 102, and/or to avoid exposing the user 108 to the pollution. As a second such example, respective locations within the area 102 may be associated with an environmental sensitivity to vehicle transit, and an alternate route may be identified through locations within the area 102 that together exhibit a lower environmental sensitivity to vehicle transit than the locations of the current route (e.g., routing around a wildlife reserve that is susceptible to pollution).”).
Regarding claim 7, Scofield 2017 in view Rakshit discloses the method of claim 1 wherein
the analysis is performed based on at least one item of pollution information, which is ascertained outside the transportation vehicle for alternative partial routes and is transmitted to a data processing device outside the transportation vehicle and/or a transmitting-receiving device of the transportation vehicle, and is specific for a current pollution of the partial routes with the at least one emission (Rakshit, ¶[0018], “Pollution analyzer program 130, included in distributed data processing system 100, may comprise program instructions stored on one or more computer-readable tangible storage devices, which may include internal storage 112 on server computer 106. Pollution analyzer program 130 sends to the navigation server 104 a route search request that includes information required in a route search, for example, a departure point (origin), a destination, and other search criteria (for example, the preference for transportation mode). A User Interface (UI) 126 on client computer 118 receives such information from a user and transmits it to pollution analyzer program 130, as discussed below.”; Rakshit, ¶[0020], “Upon receiving the route search request, navigation server 104, using conventional mapping technology, identifies a plurality of routes between the origin and the destination. In various embodiments, navigation server 104 responds to the request by sending the identified plurality of routes to pollution analyzer program 130, as described below. Then, pollution analyzer program 130 retrieves pollution data corresponding to the identified plurality of routes from database 124 in pollution data storage unit 122. In addition to the air pollution information, database 124 also stores information about other pollutions, such as smog, haze, dust, noise, odor, toxic wastes, and the like. As previously indicated, a large number of pollution measuring devices 114 and 116 collect pollution information and continuously send it in real time to pollution data storage unit 122 via network 102. In various embodiments, pollution analyzer program 130 analyzes pollution information and calculates pollution scores for each of the plurality of navigation routes between the origin and the destination, as described below, and identifies one or more recommended navigation routes based on user preferences. Then pollution analyzer program 130 transmits one or more recommended navigation routes to UIs 126 and 128 on client computers 118 and 120. Subsequently, UIs 126 and 128 present information about one or more recommended navigation routes along with corresponding pollution scores to users such that the user may select a particular route. FIG. 3 illustrates in more details the steps performed by the pollution analyzer program 130, as described below.”).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scofield 2017 in view of Rakshit in view of Barth et al. (US 20100076675 A1), hereinafter referred to as Barth.
Regarding claim 6, Scofield 2017 does not teach and Barth teaches the method of claim 1 wherein
the analysis comprises an evaluation of the detection result to adapt the route so that the pollution of the route with the at least one emission is minimized (Barth, ¶[0021], “The disclosure provides a set of route selection algorithms that are designed specifically for minimizing fuel consumption and vehicle emissions. The disclosure utilizes an integration of current navigation technology with sophisticated vehicle energy and emission models. The disclosure provides the ability for a driver to not only have a choice of selecting a shortest-distance or shortest-duration route, but also a route that minimizes the fuel consumed and/or pollutant emissions for that particular trip.”).
It would have been obvious to a person having ordinary skill in the art to combine the method of Scofield 2017 in view of Rakshit with the method of route selection for emission minimization from Barth because the method of Barth would reduce the amount of pollution to a minimal, which reduces the overall environmental effects of automobile travel.

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scofield 2017 in view of Rakshit in view of Scofield et al. (US 20140229255 A1), hereinafter known as Scofield 2014.
Regarding claim 8, Scofield 2017 in view of Rakshit does not teach and Scofield 2014 teaches the method of claim 1 wherein
the analysis result is transmitted to a data processing device outside the transportation vehicle to adapt a local traffic guidance (Scofield 2014, ¶[0025], “Status information, such as speed, headway, vehicle count, pollution, parking availability, etc. received by respective receivers 108 from the reporting devices 104 may be transmitted to a traffic authority 110, such as a government entity and/or private organization that monitors and/or manages volume along the route 102 (e.g., for the purpose of infrastructure upgrades, route navigation, etc.). Over time, the traffic authority 110 may collect information that assists the traffic authority 110 in predicting future loads along the route 102, predicting pollution levels, predicting parking availability, assists the traffic authority 110 in identifying bottlenecks, etc. Moreover, the collected information may assist the traffic authority 110 in determining whether to divert vehicles from the route 102 and/or a number of vehicles to divert from the route 102 to lessen strain along a route (e.g., at times when demand approaches capacity or is expected to approach capacity, at times when pollution along the route exceeds a desired threshold, at times when parking availability along the route is limited, etc.).”; and Schofield 2014, ¶[0038], “Accordingly, in embodiments where the system is configured to receive traffic information directly from reporting devices (e.g., 104 in FIG. 1), such as vehicles, mobile devices, dedicated traffic sensors, etc., the system may further comprise a traffic component, pollution component, parking component, etc. configured to receive such information/data, determine/model traffic volume, pollution levels, parking availability, etc. from the information (e.g., which may be supplemented with information provided by the traffic authority if such information is provided), etc.”).
It would have been obvious to a person having ordinary skill in the art to combine the method of Scofield 2017 in view of Rakshit with the central server of Scofield 2014, because the central server of Scofield 2014 would provide an easier way to manage the diversity of traffic information needed to process the data.
Regarding claim 10, Scofield 2017 in view of Rakshit does not teach but Scofield 2014 teaches the method of claim 1 wherein
the route adaptation and/or influencing of a local traffic guidance only takes place in response to a pollution value based on the detection result exceeding a permitted value (Scofield 2014, ¶[0025], “Status information, such as speed, headway, vehicle count, pollution, parking availability, etc. received by respective receivers 108 from the reporting devices 104 may be transmitted to a traffic authority 110, such as a government entity and/or private organization that monitors and/or manages volume along the route 102 (e.g., for the purpose of infrastructure upgrades, route navigation, etc.). Over time, the traffic authority 110 may collect information that assists the traffic authority 110 in predicting future loads along the route 102, predicting pollution levels, predicting parking availability, assists the traffic authority 110 in identifying bottlenecks, etc. Moreover, the collected information may assist the traffic authority 110 in determining whether to divert vehicles from the route 102 and/or a number of vehicles to divert from the route 102 to lessen strain along a route (e.g., at times when demand approaches capacity or is expected to approach capacity, at times when pollution along the route exceeds a desired threshold, at times when parking availability along the route is limited, etc.).”; and Schofield 2014, ¶[0038], “Accordingly, in embodiments where the system is configured to receive traffic information directly from reporting devices (e.g., 104 in FIG. 1), such as vehicles, mobile devices, dedicated traffic sensors, etc., the system may further comprise a traffic component, pollution component, parking component, etc. configured to receive such information/data, determine/model traffic volume, pollution levels, parking availability, etc. from the information (e.g., which may be supplemented with information provided by the traffic authority if such information is provided), etc.”).
It would have been obvious to a person having ordinary skill in the art to combine the method of Scofield 2017 in view of Rakshit with the detection cutoff of Scofield 2014, because the detection cutoff of Scofield 2014 would provide the simplest means of route adaptation when the pollution level becomes unacceptable.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scofield 2017 in view of Rakshit and Scofield 2014 as applied to claim 8 above, and further in view of Lin et al. (US 20080059050 A1), hereinafter known as Lin.
Regarding claim 9, Scofield 2017 in view of Rakshit and Scofield 2014 does not teach but Lin teaches the method of claim 8 wherein
the local traffic guidance is performed by an adaptation of traffic signal switches and/or dynamic redirection signs and/or dynamic traffic signs and/or electronic variable message signs and/or dynamic speed limits and/or dynamic speed regulations to intentionally redirect the transportation vehicle and/or further transportation vehicles (Lin, ¶[0004], “As traffic management is one of the main methods for this solution, traffic condition information is becoming more and more important for an efficient traffic management. With the knowledge about the traffic condition, travelers in their vehicles can adapt their route to avoid any unwanted traffic condition, such as a jam or stop-and-go traffic. Additionally, traffic management operators can take countermeasures so that any unwanted traffic condition can be resolved (e.g. controlling of traffic lights, imposing speed limits, detours, etc.) and inform the travelers accordingly.”).
It would have been obvious to a person having ordinary skill in the art to combine the method of Scofield 2017 in view of Rakshit and Scofield 2014 with the traffic conditions of Lin, because these traffic conditions are the most basic units of traffic flow and traffic management, and as such any method that seeks to adapt routes to traffic conditions or pollution would be improved if it considers them as factors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Willenbrock et al. (EP 2390861 A1) teaches some aspects of analysis of vehicle pollution information.
Mattila et al. (US 20100321213 A1) teaches some aspects of traffic management and emissions controls.
Ellis (US 20040083035 A1) teaches some aspects of route guidance to ensure pollution does not exceed specified tolerances.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        

September 29, 2022